DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in reply to the preliminary amendment filed on 9/30/2021.
Claims 1-10 have been amended.
Claims 1-10 are pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR190440, filed on 4/1/2019.

Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawing labels for Fig. 1 and 3 are in French. To correct the drawings the examiner recommends resubmitting the drawings with the labels translated into English. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In general, the examiner finds the claims unclear as “terminal” is used to describe multiple entities and it is not always clear as to which entity (user requesting the item or the entity providing the item) the claim is referring to when it uses the term “terminal.” For instance, Claim 1 (and by extension claims 8, 9, and 10) recite the limitation "a communication terminal" and then says “the terminal.”  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of “a terminal.” Thus, it is unclear as to whether “the terminal” refers to the previous mentioned “a communication terminal” or something else. Claim 1 goes on to establish “N terminals” associated with the providers. Then the claim goes on to state “at least one provider terminal.” It is further unclear if the “at least one provider terminal” is referring to the “N terminals” recited above or to something else. The problem persists throughout the dependent claims, including claims 2, 3, 5, 6, 7 reciting “the terminal,” “said at least one provider terminal,” “N-K product or service provider terminals, ” and “the communication terminal.” As best the examiner can ascertain, “the terminal” and “the communication terminal” both refer to the device of the user and the N terminals, N-K product or service provider terminals, and at least one provider terminals are all devices associated with sellers of the products or services. The examiner recommends changing the name of the terminals to be consistent  and less unnecessarily confusing. One possible solution would simply be to refer to the “communication terminal” and “the terminal” as the user terminal, and merely referring to the N terminals, N-K terminals, and provider terminals simply as provider terminals. Additionally, claim 4 is rejected as it depends from claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 8, 9, and 10 are directed to a method, terminal, non-transitory computer readable medium, and computer. Thus on their face they fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims provide a manner of secure communications in the context of ordering  a product or service (spec page 1). In particular, the claims include sending a request for information regarding a product or service and receiving offers for the products or services from various entities able to provide the product or service. The identifiers of the user and the entities are masked. Thus, when considered individually and as an ordered combination, the claims embody certain methods of organizing human activity . Specifically, such activity is in the form of commercial interactions (in the form of advertising, marketing or sales activities or behaviors). 
The following limitations, when considered individually and as an ordered combination, are merely descriptive of abstract concepts:
Sending a request containing information relating to a product or service, establishing communication to N providers associated , respectively, with N communication identifiers, N being greater than or equal to 1, the N providers being providers identified as being able to provide the product or the service on the basis of all or some of the information contained in the request, said communication being established while masking the communication identifier of the user and the N provider communication identifiers, during the communication, receiving an offer for a product or a service corresponding to said information from at least one provider from among at least K, such that K is greater than or equal to one, and N is greater than or equal to K, the offer having been generated during the communication
The following dependent claim limitations, when considered individually and as an ordered combination, are merely further descriptive of abstract concepts:
Commanding the rendering of the offer to the user, the communication identifier of said at least one provider and the identification of the provider of said at least one provider being masked during rendering (claim 2); wherein the method further comprises, upon acceptance of the offer: sending identification data of the user to the provider, receiving identification data of a provider (claim 3); upon declination of the offer, continuing communication, during which the actions of receiving an offer and of commanding the rendering of the received offer are iterated as long as an offer is not accepted (claim 4); wherein the generated offer is selected so as to optimize a compromise between firstly all or some of the information contained in the request, and secondly an item of location data of the user and/or an item of time data associated with the request (claim 5); wherein, during the communication, the user receives, from respectively N-K product or service providers, N-K declinations to provide the product or the service corresponding to the request (claim 6); wherein the product or service offer is received during the communication is generated taking into account at least one adjustment variable for: all or some of the information contained in the request, and/or an item of location data of the user, and/or an item of time data associated with the request (claim 7)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the following additional elements: communication terminal comprising a processor/terminal with interface for rendering offers, server, communication network, N terminals/provider terminal/N-K product or service terminals, non-transitory computer readable medium storing instructions executable by a processor (claim 9), and a computer with processor and memory (claim 10). The terminals (both user and provider), server, non-transitory medium, and computer appear to be generic computing devices used merely as a tool to implement the abstract idea. The terminal devices are described on page 7 of the specification as a cellphone, smartphone, tablet, laptop, or personal computer (See MPEP 2106.04(d) and subsequently MPEP 2106.05(f)). The communication network appears to merely be a general link to a particular technological environment as it is recited generically as a means of sending and receiving information between devices (i.e. over the internet – spec p.6,7). (See MPEP 2106.04(d) and subsequently 2106.05(h)) Further, the interface is recited generically and is merely used to display content. Thus it merely provides a general link to providing the offers in a particular technological environment (i.e. on computing devices). Accordingly, when considered both individually and as an ordered combination, the additional elements do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as above with regard to practical application, the additional elements when considered both individually and as an ordered combination, do not provide an inventive concept as they merely provide generic computing components used as a tool to implement the abstract idea and provide a general link to a particular technological environment or field of use (i.e. over the internet/ on computing devices). 
As a result the claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluhovsky et al (US 2017/0004590) in view of Peter at el (US 2015/0339745).


As per claims 1, 8, 9, and 10:


	
Gluhovsky teaches A secure communication method suitable for ordering a product or a service by way of a communication terminal associated with a communication identifier (ICu), the method implemented by the terminal and comprising; A secure communication terminal suitable for ordering a product or a service,  said communication terminal being associated with a communication identifier (ICu), and comprising a processor that is configured so as to implement the following; A non-transitory computer readable medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method of claim 1; A computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the processor to implement the method of claim 1; (paragraphs [0044-0046]; [0178]-[0186];) sending to a server, via a communication network, a request containing information relating to a product or to a service (paragraph [0048] In additional or alternative aspects, price-differentiation framework 302 allows users 304-306 to find and purchase travel products. For example, price-differentiation framework 302 may provide a website for browsing, searching, or booking flights, hotels, rental cars, cruises, tours, or travel packages. Price-differentiation framework 302 may also be accessed through a natively installed application on an electronic device such as a mobile phone, tablet computer, portable media player, laptop computer, or personal computer, in lieu of or in addition to the web-based user interface provided by the website. [0050] During use of price-differentiation framework 302, a user may specify a set of criteria associated with booking travel products 374. For example, the user may specify travel dates, locations, price ranges, star ratings, user ratings, names, reward programs, or features or amenities associated with one or more types of travel products 374 to be purchased through price-differentiation framework 302.) establishing, in the background, communication to N terminals associated, respectively, with N communication identifiers, N being greater than or equal to 1, the N terminals being terminals of providers identified by the server as being able to provide the product or the service on the basis of all or some of the information contained in the request, said communication being established while masking {…} the N communication identifiers  (Fig 5; paragraph [0050] Presentation apparatus 370 may match available inventory (e.g., inventory 1 322, inventory y 324) of travel products 374 from an inventory repository 320 to the criteria and provide the matching travel products 374 to the user. For example, presentation apparatus 370 may use one or more application-programming interfaces (“APIs”) to query one or more providers of travel products (e.g., airlines, hotels, rental car companies, cruise companies, tour companies, etc.) or databases for travel products 374 matching the criteria. Presentation apparatus 370 may then list the matching travel products within a website, mobile application, or other mechanism for interacting with the user. [0052] In addition, price-differentiation framework 302 may include functionality to perform opaque sales of travel products 374 in inventory repository 320. More specifically, presentation apparatus 370 may obtain one or more terms 372 of an opaque purchase (e.g., purchase 332) from the user. For example, presentation apparatus 370 may allow the user to specify a set of travel dates, a star rating, a city, a region within the city, or a price for a hotel booking to be conducted using the opaque purchase. Presentation apparatus 370 may provide one or more travel products matching the terms to the user without disclosing one or more identifying details of the travel product(s). Continuing with the above example, presentation apparatus 370 may initially withhold the names or addresses of hotels that match the user's terms. Instead, presentation apparatus 370 may disclose the name and location of a hotel only after the user has committed to booking the hotel. [0101] FIG. 5 is an illustration of a user interface provided by a presentation apparatus, such as presentation apparatus 370 of FIG. 3, with opaque product options. As shown in FIG. 5, the user interface includes information 502-506 associated with three possible opaque purchases of travel products such as hotel rooms. For example, information 502 may describe a four-star hotel with a geographic area of “Downtown Springfield,” a discounted rate of $45 per night instead of $101 per night, and amenities that include free parking, swimming pools, a fitness center, a business center, a restaurant, and a casino. Information 504 may describe a four-star hotel with a geographic area of “Uptown Springfield,” a discounted rate of $34 per night instead of $89 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. Information 506 may describe a three-star hotel with geographic area of “Midtown Springfield,” a discounted rate of $30 per night instead of $54 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. As a result, information 502-506 may be used to offer three travel products at discounted rates to a user without revealing identifying details of the travel products. The {…} indicate a modification to the claim language to show what is expressly taught by Gluhovsky. The limitations regarding masking the user identifier will be addressed below.) during the communication, receiving an offer for a product or a service corresponding to said information from at least one provider terminal from among at least K, such that N is greater than or equal to one, and N is greater than or equal to K, the offer having been generated during the communication (Fig 5; paragraph [0050] Presentation apparatus 370 may match available inventory (e.g., inventory 1 322, inventory y 324) of travel products 374 from an inventory repository 320 to the criteria and provide the matching travel products 374 to the user. For example, presentation apparatus 370 may use one or more application-programming interfaces (“APIs”) to query one or more providers of travel products (e.g., airlines, hotels, rental car companies, cruise companies, tour companies, etc.) or databases for travel products 374 matching the criteria. Presentation apparatus 370 may then list the matching travel products within a website, mobile application, or other mechanism for interacting with the user. [0052] In addition, price-differentiation framework 302 may include functionality to perform opaque sales of travel products 374 in inventory repository 320. More specifically, presentation apparatus 370 may obtain one or more terms 372 of an opaque purchase (e.g., purchase 332) from the user. For example, presentation apparatus 370 may allow the user to specify a set of travel dates, a star rating, a city, a region within the city, or a price for a hotel booking to be conducted using the opaque purchase. Presentation apparatus 370 may provide one or more travel products matching the terms to the user without disclosing one or more identifying details of the travel product(s). Continuing with the above example, presentation apparatus 370 may initially withhold the names or addresses of hotels that match the user's terms. Instead, presentation apparatus 370 may disclose the name and location of a hotel only after the user has committed to booking the hotel. [0101] FIG. 5 is an illustration of a user interface provided by a presentation apparatus, such as presentation apparatus 370 of FIG. 3, with opaque product options. As shown in FIG. 5, the user interface includes information 502-506 associated with three possible opaque purchases of travel products such as hotel rooms. For example, information 502 may describe a four-star hotel with a geographic area of “Downtown Springfield,” a discounted rate of $45 per night instead of $101 per night, and amenities that include free parking, swimming pools, a fitness center, a business center, a restaurant, and a casino. Information 504 may describe a four-star hotel with a geographic area of “Uptown Springfield,” a discounted rate of $34 per night instead of $89 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. Information 506 may describe a three-star hotel with geographic area of “Midtown Springfield,” a discounted rate of $30 per night instead of $54 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. As a result, information 502-506 may be used to offer three travel products at discounted rates to a user without revealing identifying details of the travel products.)
Gluhovsky does not expressly teach masking the ID of the user.
Peter teaches {masking} the communication identifier of the terminal (paragraph [0016] The interactions start as anonymous engagement which can at a later stage via sharing of the information through the medium provided by the system both the providers and users can get to know each other's information if there is a need. However the system does not require this and can enable completely anonymous interactions from the start to the end on the session. Fig. 15; [0068] After searching and finding an advertisement 1502 the user goes through the advertisement page and has more inquiries and hence clicks 1503 the displayed URL 702 (FIG. 7) which initiates a new conversation window 1504. If the provider is online 1507 and signed-in into the system UES 100 (FIG. 1) then a Chat Tab 1508 is displayed to the User. The user shall start engaging with text chat 1509 and then later add and remove voice and video 1510 to the same conversation with the provider. If however the provider is offline 1512 the user is presented with a SMS Tab 1513 and the user can start engaging 1514 with text chat although the provider is on a mobile handset in one embodiment. Based on their mutual understanding the user can initiate a voice 1515 with the provider while they can continue to chat both ways. [0064] FIG. 12 illustrates the SMS mode of engagement by the provider. When the user clicks on a URL such as in 702 (FIG. 7), the user lands in a conversation window where the user can type in text on the chat window 1007 (FIG. 10). This text 1203 (FIG. 12) along with an initial header message 1202 appears on the device of the provider receiving the SMS. The text that provider types such as 1203 will appear on the chat window 1007 (FIG. 10) for the user. The calling number 1201 on the provider device can already be configured as a service number in a contact of the address book so that the provider knows that this SMS originates for a service. The information in the initial header message 1202 helps provider to be aware of the context of this SMS. [0069], Fig 16)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include masking the user’s terminal identifier, such as their phone number, as taught by Peters in order to protect the privacy of the user. Further, masking a terminal identifier such as a phone number is the use of a known technique used to improve similar devices/methods in the same way.

Gluhovsky and Peter teach the limitations of claim 1. As per claim 2:

Gluhovsky further teaches commanding the rendering of the offer on an interface of the terminal,  {…} the identification of the provider of said at least one provider terminal being masked during the rendering (Fig 5; paragraph [0050] Presentation apparatus 370 may match available inventory (e.g., inventory 1 322, inventory y 324) of travel products 374 from an inventory repository 320 to the criteria and provide the matching travel products 374 to the user. For example, presentation apparatus 370 may use one or more application-programming interfaces (“APIs”) to query one or more providers of travel products (e.g., airlines, hotels, rental car companies, cruise companies, tour companies, etc.) or databases for travel products 374 matching the criteria. Presentation apparatus 370 may then list the matching travel products within a website, mobile application, or other mechanism for interacting with the user. [0052] In addition, price-differentiation framework 302 may include functionality to perform opaque sales of travel products 374 in inventory repository 320. More specifically, presentation apparatus 370 may obtain one or more terms 372 of an opaque purchase (e.g., purchase 332) from the user. For example, presentation apparatus 370 may allow the user to specify a set of travel dates, a star rating, a city, a region within the city, or a price for a hotel booking to be conducted using the opaque purchase. Presentation apparatus 370 may provide one or more travel products matching the terms to the user without disclosing one or more identifying details of the travel product(s). Continuing with the above example, presentation apparatus 370 may initially withhold the names or addresses of hotels that match the user's terms. Instead, presentation apparatus 370 may disclose the name and location of a hotel only after the user has committed to booking the hotel. [0101] FIG. 5 is an illustration of a user interface provided by a presentation apparatus, such as presentation apparatus 370 of FIG. 3, with opaque product options. As shown in FIG. 5, the user interface includes information 502-506 associated with three possible opaque purchases of travel products such as hotel rooms. For example, information 502 may describe a four-star hotel with a geographic area of “Downtown Springfield,” a discounted rate of $45 per night instead of $101 per night, and amenities that include free parking, swimming pools, a fitness center, a business center, a restaurant, and a casino. Information 504 may describe a four-star hotel with a geographic area of “Uptown Springfield,” a discounted rate of $34 per night instead of $89 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. Information 506 may describe a three-star hotel with geographic area of “Midtown Springfield,” a discounted rate of $30 per night instead of $54 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. As a result, information 502-506 may be used to offer three travel products at discounted rates to a user without revealing identifying details of the travel products. The {…} indicate a modification to the claim language to show what is expressly taught by Gluhovsky. The limitations regarding masking the user identifier will be addressed below.)
Peter further teaches the communication identifier of said at least one provider terminal {being masked during rendering}  (paragraph [0016] The interactions start as anonymous engagement which can at a later stage via sharing of the information through the medium provided by the system both the providers and users can get to know each other's information if there is a need. However the system does not require this and can enable completely anonymous interactions from the start to the end on the session. Fig. 15; [0068] After searching and finding an advertisement 1502 the user goes through the advertisement page and has more inquiries and hence clicks 1503 the displayed URL 702 (FIG. 7) which initiates a new conversation window 1504. If the provider is online 1507 and signed-in into the system UES 100 (FIG. 1) then a Chat Tab 1508 is displayed to the User. The user shall start engaging with text chat 1509 and then later add and remove voice and video 1510 to the same conversation with the provider. If however the provider is offline 1512 the user is presented with a SMS Tab 1513 and the user can start engaging 1514 with text chat although the provider is on a mobile handset in one embodiment. Based on their mutual understanding the user can initiate a voice 1515 with the provider while they can continue to chat both ways. [0064] FIG. 12 illustrates the SMS mode of engagement by the provider. When the user clicks on a URL such as in 702 (FIG. 7), the user lands in a conversation window where the user can type in text on the chat window 1007 (FIG. 10). This text 1203 (FIG. 12) along with an initial header message 1202 appears on the device of the provider receiving the SMS. The text that provider types such as 1203 will appear on the chat window 1007 (FIG. 10) for the user. The calling number 1201 on the provider device can already be configured as a service number in a contact of the address book so that the provider knows that this SMS originates for a service. The information in the initial header message 1202 helps provider to be aware of the context of this SMS. [0069], Fig 16)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include masking the user’s terminal identifier, such as their phone number, as taught by Peters in order to protect the privacy of the user. Further, masking a terminal identifier such as a phone number is the use of a known technique used to improve similar devices/methods in the same way.

Gluhovsky and Peter teach the limitations of claim 1. As per claim 3:

Gluhovsky teaches wherein the method further comprises, upon acceptance of the offer: sending identification data of the user of the terminal to said at least one provider terminal  (paragraph [0051] The user may then select a travel product within presentation apparatus 370 for booking, and processing apparatus 330 may process a purchase 332 of the travel product by the user. For example, presentation apparatus 370 or processing apparatus 330 may confirm the details of purchase 332 (e.g., dates, locations, prices, amenities, etc.) with the user, obtain payment (e.g., credit card, debit card, electronic check, online payment) information from the user, and perform purchase 332 by booking the travel product using the payment information.) receiving identification data of a provider using said at least one provider terminal [0101] FIG. 5 is an illustration of a user interface provided by a presentation apparatus, such as presentation apparatus 370 of FIG. 3, with opaque product options. As shown in FIG. 5, the user interface includes information 502-506 associated with three possible opaque purchases of travel products such as hotel rooms. For example, information 502 may describe a four-star hotel with a geographic area of “Downtown Springfield,” a discounted rate of $45 per night instead of $101 per night, and amenities that include free parking, swimming pools, a fitness center, a business center, a restaurant, and a casino. Information 504 may describe a four-star hotel with a geographic area of “Uptown Springfield,” a discounted rate of $34 per night instead of $89 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. Information 506 may describe a three-star hotel with geographic area of “Midtown Springfield,” a discounted rate of $30 per night instead of $54 per night, and amenities that include free parking, swimming pools, high-speed Internet access, a fitness center, a business center, and a restaurant. As a result, information 502-506 may be used to offer three travel products at discounted rates to a user without revealing identifying details of the travel products. [0104] FIG. 6 is an illustration of the user interface of FIG. 5 after the user has committed to making an opaque purchase of the travel product described in information 502. Within the user interface, information 602-606 describing three purchase options is shown. [0107], Fig 6; Alternatively, the identifying details may be withheld until after the user has selected a purchase option with which to complete the opaque purchase.)

	Gluhovsky and Peter teach the limitations of claim 1. As per claim 5:

Gluhovsky further teaches wherein the generated offer is selected so as to optimize a compromise between firstly all or some of the information contained in the request, and secondly an item of location data of the communication terminal and/or an item of time data associated with the request (paragraph [0050] During use of price-differentiation framework 302, a user may specify a set of criteria associated with booking travel products 374. For example, the user may specify travel dates, locations, price ranges, star ratings, user ratings, names, reward programs, or features or amenities associated with one or more types of travel products 374 to be purchased through price-differentiation framework 302. Presentation apparatus 370 may match available inventory (e.g., inventory 1 322, inventory y 324) of travel products 374 from an inventory repository 320 to the criteria and provide the matching travel products 374 to the user. For example, presentation apparatus 370 may use one or more application-programming interfaces (“APIs”) to query one or more providers of travel products (e.g., airlines, hotels, rental car companies, cruise companies, tour companies, etc.) or databases for travel products 374 matching the criteria. Presentation apparatus 370 may then list the matching travel products within a website, mobile application, or other mechanism for interacting with the user. [0057] Rules from rules repository 340 may describe the applicability of travel products as purchase options 314 based on attributes 312 of travel products 374 and terms 372. The rules may thus specify the amount by which the attributes of each purchase option must match or differ from terms 372 or the number of purchase options 314 to be provided.)


	Gluhovsky and Peter teach the limitations of claim 1. As per claim 6:

Gluhovsky further teaches wherein, during the communication, the terminal receives, from respectively N-K product or service provider terminals identified by the server, N-K declinations to provide the product or the service corresponding to the request (paragraph [0050] During use of price-differentiation framework 302, a user may specify a set of criteria associated with booking travel products 374. For example, the user may specify travel dates, locations, price ranges, star ratings, user ratings, names, reward programs, or features or amenities associated with one or more types of travel products 374 to be purchased through price-differentiation framework 302. Presentation apparatus 370 may match available inventory (e.g., inventory 1 322, inventory y 324) of travel products 374 from an inventory repository 320 to the criteria and provide the matching travel products 374 to the user. For example, presentation apparatus 370 may use one or more application-programming interfaces (“APIs”) to query one or more providers of travel products (e.g., airlines, hotels, rental car companies, cruise companies, tour companies, etc.) or databases for travel products 374 matching the criteria. Presentation apparatus 370 may then list the matching travel products within a website, mobile application, or other mechanism for interacting with the user. – Examiner’s Comment  - The system queries travel product providers for matches to the criteria. When a travel provider does not match the criteria the examiner interprets this as declining to offer the desired product.)

	Gluhovsky and Peter teach the limitations of claim 1. As per claim 7:

Gluhovsky further teaches wherein the product or service offer received during the communication is generated taking into account at least one adjustment variable for: all or some of the information contained in the request, and/or an item of location data of the communication terminal, and/or an item of time data associated with the request (Fig. 5; paragraph [0050] During use of price-differentiation framework 302, a user may specify a set of criteria associated with booking travel products 374. For example, the user may specify travel dates, locations, price ranges, star ratings, user ratings, names, reward programs, or features or amenities associated with one or more types of travel products 374 to be purchased through price-differentiation framework 302. Presentation apparatus 370 may match available inventory (e.g., inventory 1 322, inventory y 324) of travel products 374 from an inventory repository 320 to the criteria and provide the matching travel products 374 to the user. For example, presentation apparatus 370 may use one or more application-programming interfaces (“APIs”) to query one or more providers of travel products (e.g., airlines, hotels, rental car companies, cruise companies, tour companies, etc.) or databases for travel products 374 matching the criteria. Presentation apparatus 370 may then list the matching travel products within a website, mobile application, or other mechanism for interacting with the user.)


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluhovsky et al (US 2017/0004590) in view of Peter at el (US 2015/0339745) in view of Evans (US 2001/0011244)

Gluhovsky and Peter teach the limitations of claim 1. As per claim 4:

The combination does not expressly teach iteratively providing offers until one is accepted.
Evans teaches  wherein the method further comprises, upon declination of the offer, continuing the communication, during which the actions of receiving an offer and of commanding the rendering of the received offer are iterated for as long as an offer is not accepted  (paragraph [0021] The selected offer is then forwarded electronically to the buyer. The buyer can then reject or accept an offer, an acceptance being transmitted electronically to the seller. If the offer is rejected the seller is preferably notified so that the seller has an opportunity to submit a revised (lower) asking price, which the buyer can again accept or reject. The buyer may also submit a counter offer for consideration by the seller, which he can again accept or reject. This process of offer and counter offer may be repeated several times until agreement is reached.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to allow for repeated presenting and declining offers as taught by Evans in order to allow a user to obtain the best possible price. Further, allowing for repeated presentations and declinations of offers is a known technique used to improve similar devices/methods in the same way.

Conclusion

The following prior art is considered relevant though not relied upon:

Fusz et al (US 2010/0217680) – see at least paragraphs [0036]-[0040]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688